NO. 07-06-0282-CR
                                      07-06-0283-CR

                               IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               OCTOBER 15, 2007
                        ______________________________

                          ROY BULLOCK, JR., APPELLANT

                                           V.

                        THE STATE OF TEXAS, APPELLEE
                      _________________________________

            FROM THE 123RD DISTRICT COURT OF SHELBY COUNTY;

        NO. 05CR-16434, 05CR-16435; HONORABLE GUY GRIFFIN, JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


      Appellant, Roy Bullock, Jr., appeals from the trial court’s determination to proceed

with adjudication of two charges of indecency with a child and assessment of 10 and 18

year sentences of confinement in the Institutional Division of the Texas Department of

Criminal Justice. We affirm.
                                       Background


       On July 11, 2005, appellant was indicted by separate indictments for the offenses

of indecency with a child by exposure and indecency with a child by contact. On October

28, 2005, in accordance with a plea agreement, the trial court deferred adjudication on

both charges for a period of 10 years. No appeal was taken from the order deferring

adjudication.   On December 9, 2005, the State filed a Motion to Proceed with an

Adjudication of Guilt alleging three violations of the terms and conditions of appellant’s

community supervision.     On March 10, 2006, the trial court heard the matters and

adjudicated appellant guilty of both charges. Subsequently, the trial court held a hearing

on punishment and sentenced appellant to 10 years confinement for the offense of

indecency with a child by exposure and 18 years confinement for the offense of indecency

with a child by contact. Each sentence is to run concurrently.


       Appellant presents the following four issues: (1) did appellant violate the terms of

his probation merely by attending church, (2) was the evidence legally sufficient to support

appellant’s convictions, (3) were the terms of appellant’s probation so overbroad and not

narrowly tailored as to violate appellant’s constitutional rights, and (4) was appellant’s

sentence so excessive as to constitute cruel and unusual punishment. Because we lack

jurisdiction to address appellant’s first three issues, we will discuss them together.


                              Appellant’s First Three Issues


       Appellant’s first two issues challenge the trial court’s determination to proceed to

adjudication.   However, article 42.12, section 5(b), of the Texas Code of Criminal

                                             2
Procedure provides that a defendant may not appeal from a trial court’s determination to

proceed with an adjudication of guilt. TEX . CODE CRIM . PROC . ANN . art. 42.12, § 5(b)

(Vernon Supp. 2005);1 Hogans v. State, 176 S.W.3d 829, 832 (Tex.Crim.App. 2005). Our

authority to review issues relating to the revocation of deferred adjudication probation is

limited to post-adjudication proceedings, including the assessment of punishment. § 5(b).

Thus, consideration of appellant’s first two issues is foreclosed by statute. As we lack

jurisdiction to address these issues, nothing is presented for our review.


       Appellant’s third issue challenges the terms and conditions of the order initially

placing him on deferred adjudication community supervision. Appellant contends that, if

he violated the terms and conditions of his community supervision by attending church,

then the terms and conditions of his community supervision were overly broad and not

sufficiently tailored. To the extent that appellant’s third issue would require us to review

the basis for the trial court’s determination to proceed to adjudication, we are without

authority to do so. See § 5(b); Hogans, 176 S.W.3d at 832. In the alternative, to the

extent that appellant’s third issue challenges the terms and conditions of his community

supervision, appeal of issues relating to the original deferred adjudication proceeding must

be appealed when the deferred adjudication is imposed. See Vidaurri v. State, 49 S.W.3d
880, 884-85 (Tex.Crim.App. 2001). Because appellant did not appeal the terms and

conditions of his community supervision at the time that they were imposed, our jurisdiction




       1
        Further references to article 42.12 of the Texas Code of Criminal Procedure will
be by reference to “section __” or “§ __.”

                                             3
to address the merits of appellant’s third issue has not been invoked. See White v. State,

61 S.W.3d 424, 428 (Tex.Crim.App. 2001).


                             Cruel and Unusual Punishment


       While we do not have authority to review a trial court’s decision to proceed with an

adjudication of guilt, we do have authority to review post-adjudication proceedings,

including the assessment of punishment. § 5(b). Appellant contends that, in the present

case, the punishment assessed by the trial court was so excessive as to constitute cruel

and unusual punishment. Appellant was sentenced to 18 years incarceration for the

second degree felony of indecency with a child by contact and 10 years for the third degree

felony of indecency with a child by exposure. The applicable ranges of punishment for

these offenses are two to 20 years and two to 10 years, respectively. TEX . PENAL CODE

ANN . §§ 12.33, 12.34 (Vernon 2003). Thus, neither sentence exceeds the punishment

range set by statute. Such punishment is not unconstitutionally cruel and unusual. See

Nichols v. State, 494 S.W.2d 830, 836 (Tex.Crim.App. 1973); Hill v. State, 493 S.W.2d
847, 849 (Tex.Crim.App. 1973). Thus, we overrule appellant’s fourth issue.


                                        Conclusion


       We dismiss appellant’s first three issues for want of jurisdiction. We overrule

appellant’s fourth issue and affirm the judgment of the trial court.



                                          Mackey K. Hancock
                                              Justice


                                             4